*902On Application for Rehearing.
Plaintiffs call attention to failure in our decree to pass on costs in lower court, which was also omitted in judgment appealed from. They properly fall on defendant. They also complain of our failure to pass on their demand for recognition of their privilege on proceeds of cotton received by intervenor. Those proceeds were not seized under any process and were not in the hands of the court. We therefore did not consider or pass on that claim.
It is therefore ordered that our decree be amended by condemning defendant to pay costs of the lower court, and that as thus amended it remain otherwise undisturbed.